                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

THOMESENA ICENION,

       Plaintiff,
                                                          Civil Action No. RDB-18-3344
       V.

SKANSKA USA
BUILDING, INC, eta!

       Defendants.


                              MEMORANDUM OPINION

       Plaintiff Thomesena Kenion (Plaintiff" or "Kenion") alleges that her former

employer, Defendant Skanska USA Building, Inc. and Skanska USA, Inc. (collectively,

"Skanska") and her former supervisors, Defendant William Lemley ("Lemky") and Defendant

Brian Leier ("Leier") (collectively, the 'Defendants") discriminated against her on the basis of

her race and sex between November 2016 and May 2018. Kenion's eight-Count Complaint

brings claims under Title VII of the Civil Rights Act of 1964 ("Title VII"), as amended, 42

U.S.C. §§ 2000e, et seq. and the District of Columbia Human Rights Act ("DCHRA"), D.C.

Code § 2-1401.01, et seq. Now pending before this Court are two Motions: Defendants'

Motion to Partially Dismiss Plaintiff's Complaint (ECF No. 3) and Plaintiff's Motion for Leave

to File Sur-Reply (ECF No. 8). The parties' submissions have been reviewed and no hearing

is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons stated below, Defendants'

Motion to Partially Dismiss Plaintiff's Complaint (ECF No. 3) is GRANTED and Plaintiff's

Motion for Leave to File Sur-Reply (ECF No. 8) is GRANTED. Specifically, Counts I, II,

IV, and VIII are DISMISSED in their entirety, and the remaining Counts III, V, VI, VII are

                                               1
limited as noted. The following claims remain pending: Discriminatory Non-Selection for

Promotion on the basis of sex in Violation of Title VII (Count III) and on the basis of both

race and sex in violation of the DCHRA (Count VII); Discriminatory Hostile Work

Environment on the basis of race in Violation of the DCHRA (Count V); and Retaliation

under DCHRA (Count VI). Plaintiff is granted leave to file an Amended Complaint to clarify

the nature and scope of her Hostile Work Environment Claim under the DCHRA as charged

in Count V.

                                        BACKGROUND

       When reviewing a motion to dismiss, this Court accepts as true the facts alleged in the

plaintiff's complaint. See Atiztt Afro/ac, Inc., 658 F.3d 388, 390 (4th Cit. 2011). Kenion is an

African America& female pursuing a career in the construction industry. (Compl. If 2, ECF

No. 1.) In April 2013, Skanska Civil Southeast, Inc. hired Kenion as a Carpenter Apprentice.

(Id. at ¶ 21.) Subsequently, she received several promotions and was granted additional

responsibilities in recognition of her successful work performance. In August 2014, she

became a Carpenter and Punch List Foreman (Id. at ¶ 22.) By August 2015, Kenion was

supervising a crew of 15 workers on the 1st Street Tunnel project in Washington, D.C. and

was featured in Skanska's promotional advertisements throughout the District of Columbia.

(Id.) In May 2016, Kenion accepted a transfer, pay raise, and career development plan position

as a Craft Foreman in Skanska USA Building, Inc. at its "American University Project." (Id. at




       This Memorandum Opinion employs racial identifiers such as "African American," "Black,"
"Caucasian," "Hispanic," and "White" as they are used in the Complaint.
                                                  2
¶ 23.) A Project Assignment Letter pertaining to this business unit transfer dated May 10,

2016 indicates that Kenion was an "Assistant Superintendent." (Id.)

       Kenion alleges that she began experiencing discrimination in November 2016, after she

was reassigned to Skanska's "DC Water Headquarters Project" and began working for Lemley

and Leier, both of whom are identified in the Complaint as Caucasian males. (Id. at ¶¶ 3, 6,

25.) Lemley and Leier were allegedly "hostile, rude, or dismissive" toward Kenion and

Skanska's African American subcontractors but did not treat White and Hispanic supervisors

and workers in the same negative fashion. (Id. at 1126.) For example, in December 2016 Leier

rejected Kenion's request for stone to compact a potentially unsafe worksite, citing budgetary

concerns. (Id. at ¶ 27.) Only one week later, however, Lemley requested and received two

loads of stone for comparable work nearby. (Id.)

       Between January and March 2017, both Lemley and Leier allegedly made several

disparaging remarks about African American laborers. Lemley is alleged to have stated that

"they're not that smart" and that African Americans were "lazy." (Id. at 11 29.) Lemley also

admonished a Black laborer as follows: "All I asked you to do was sweep and you can't even

get that right. You don't need a college education to do that. Hispanic guys know how to

work without someone holding their hand." (Id.)          Kenion reports overhearing Lemley

disparaging his daughter's African American boyfriend, referring to him as a "Baltimore thug."

(Id. at ¶ 30.) Kenion claims to have been present during a conversation between Lemley and

an African American laborer who had dreadlocks, during which Lemley asked "Do you wash

your hair?" and said that "You couldn't pay me to have those things." (Id. atli 31.) In response

to a city Compliance Officer's request for the contact information of African American


                                               3
trainees, Leier allegedly told Kenion not to provide the information because the workers in

question "don't speak well" and he did "not want them embarrassing us." (Id. at It 32.) Leier

instructed Kenion to deal with African American laborers "with a heavy hand," but did not

make similar statements about Skanska's White or Hispanic workers.

        Lemley and Leier allegedly stymied Kenion's professional development and caused her

to fear for her job security. For example, Lemley denied Kenion permission to attend a

Skanska Women's Network professional development event even though he regularly allowed

the White female Engineer on the DC Headquarter Water Project team to attend such events.

(Id. at 411 35.) In March 2017, an Assistant Project Manager told Kenton that "Bill [Lernlegs

not really interested in developing you for [the Assistant Superintendent] role." (Id. at 1[36.)

In the summer of 2017, Leier refused to grant Kenion permission to participate in a Leadership

in Energy and Environmental Design (LEED) training because "it was not a priority for her."

(Id. at If 37.) On November 27, 2017, when Kenion informed Lemley that she needed one

day of sick leave to care for her twin sons who were will, Lanky allegedly responded, "You

need a job to do that." (Id. at 1138.) Fearing for her job, Kenion promptly applied for Family

Medical Leave Act ("FMLA") protections. (Id.) That same month, Leier informed Kenion

that, because she was a Craft employee, she would not receive a 3% pay increase that every

other Skanska Building employee would be receiving.2 (Id. at 11. 39.) Also in November 2017,

Leier allegedly denied Kenion the opportunity to complete a self-evaluation for her annual

performance rating necessary for her advancement at Skanska. (Id. at ¶ 40.) Leier explained



2
         The Complaint does not indicate whether this exchange occurred before or after Kenion requested
time off to care for her child.
                                                    4
that Kenion was not entitled to this evaluation because she was a Craft employee earning an

hourly wage. (Id.) Kenion challenges the veracity of this assertion, alleging she had completed

a self-evaluation in 2017 while assigned as a Craft Foreman to Skanska Building's American

University Project under different managers. (Id.)

       Kenion complains that Lemley and Leier failed to promote her to the position of

Assistant Superintendent for discriminatory reasons. In the summer of 2017, Lemley and

Leier advised Kenion that James Moffitt, a college intern hired by Skanska and a Caucasian

male in his early twenties, would be shadowing her on the DC Water Headquarters Project

construction site and would be supervising the laborers there. (Id. at fg 41.) In contrast, another

college intern hired that summer, Danielle Hendricks, a Black female in her early twenties, was

tasked with performing office administrative work, but was not assigned to supervise staff.

(Id. at ¶ 42.) For several months, Kenion trained Moffitt while carrying out supervisory job

duties which were "functionally equivalent" to the duties of an Assistant Superintendent. (Id.

at ¶ 43.) Skanska even identified Kenion as the Assistant Superintendent for the D.C. Water

Headquarters Project on its organizational chart, although she did not formally hold this

position. (Id.) On December 11, 2017, Kenion learned that Moffitt would be hired for the

position instead of her, even though Moffitt did not meet the job's requirement of "5+ years

of industry experience." (Id. at 111144, 46, 47.) The position was never advertised, and Kenion

was not afforded the opportunity to apply or compete for it, even though she had far more

industry experience than Moffitt. (Id. at If 45.) Whereas Kenion had by that time worked for

several years at Skanska, Moffit had allegedly only worked two summers as a college intern at

two different construction companies. (Id. at 1111 45, 47.) On December 11, 2017, Skanska


                                                5
Building's Vice President of Operations, Darick Edmond, told Kenion that she was not

selected for the position because the decisionmakers "would not feel comfortable putting her

in a position that she didn't know 100%." (Id. at If 48.) Kenion alleges that this explanation

was pretextual; Moffitt himself allegedly did not have a full grasp of the position and frequently

turned to Kenion for guidance concerning his job duties. (Id. at ¶ 49.)

       In late 2017, Kenion complained about the unfair treatment she was experiencing. In

November 2017, Kenion discussed Lemley's actions with Leier and stated that she felt

discriminated against "either because she was a woman or Black." (Id. atI150.) Leier took no

corrective action and instead merely responded "that's just the way Bill is." (Id.) On December

11, 2017, Kenion met with Skanska USA, Inc.'s Human Resources Director and Leier to

address the discrimination she perceived on the job. (Id. at 1151.) Specifically, she complained

about Lemley's treatment of her and discrimination against minorities; being denied a 3% pay

raise; having no opportunity to complete a self-assessment for her annual performance

evaluation; the lack of support from Lemley and Leier concerning her job advancement; and

her non-selection for promotion to Assistant Superintendent. (Id.) This was not the first time

Human Resources had heard complaints about Lemley. (Id. at 1152.) Kenion alleges, "upon

information and belief' that in the Spring of 2016, a male African American Craft Foreman

complained that Lemley had called him a "nigger." (Id.) In response to Kenion's complaints,

Skanska gave Kenion the Ws pay raise that she had requested and allowed her to complete a

self-assessment (Id. at II 54.) Skanska also directed her and Lemley to "have a conversation

regarding communication styles." (Id.)




                                                 6
       Kenion was allegedly retaliated against for making her complaints. After the December

11, 2017 meeting with Human Resources, Skanska changed her work hours. In an effort to

bring up to speed the lagging DC Water Headquarters Project, Kenion ordinarily worked nine

to ten hours per workday, resulting in one to two hours of overtime pay each day of the

workweek. (Id. at 1156.) After she made her complaint, however, Lemley prohibited Kenion

from working more than eight hours per day, causing her to lose overtime pay. (Id.) Lemley

further instructed Kenion to work on weekends, allegedly knowing that Kenion would have

difficulty accommodating this request because she was raising two children and taking classes

in pursuit of an Associate's Degree in Construction Management. (Id. at 11 57.) No White

employees were required to work weekends regularly. (Id.) Lemley also routinely required

Kenion to report to work on Saturdays and Sundays after her classes and during periods of

inclement weather, a requirement he did not impose on other employees. (Id. at II 58.) Skanska

further retaliated against Kenion by requiting her to submit her self-assessment outside of her

supervisory chain rather than to her supervisor, Lemley, as was customary and by failing to

ensure that she received feedback on her self-assessment and obtained career development

guidance as required by company policy. (Id. at illij 59, 60.)

       Kenion alleges that Skanska's failure to adequately address her concerns left her no

choice but to resign. She alleges that she waited between December 2017 and March 2018 for

Skanska to take further action to remedy the discrimination she was experiencing. (Id. at 11

61.) Finally, unable to tolerate the on-going retaliation and roadblocks to advancement,

Kenion submitted a letter of resignation on March 2, 2018. (Id. at ¶¶ 62-63.)




                                                 7
       On February 22, 2018 Kenion contacted the Equal Employment Opportunity

Commission ("EEOC") and complained of discrimination at Skanska. (Id. at1118.) On June

15, 2018 Kenion filed a Charge of Discrimination which alleged as follows:

       I was employed with the above-named Respondent since spring of 2011, until
       I resigned on or about spring of 2018.

       I was subjected to different terms and conditions of employment by the above-
       named Respondent. For example, Respondent failed to keep its promised [sic]
       of promoting me officially to the position of Assistant Superintendent. Instead
       evidence would show that I was named the Acting Assistant Superintendent
       while also performing the duties of a Foreman [my primary job title/dudes], but
       was never paid officially as an Assistant Superintendent. Instead Respondent
       hired a less qualified male who I had trained as an intern.

       I believe I have been discriminated against due to my sex [female] in violation
       of Tide VII of the Civil Rights Act of 1964, as amended.

(Def. Ex. 1, ECF No. 3-2.) On September 5, 2018, the EEOC issued a final dismissal and

notice of right to sue. (Id. at 11 19.) On October 29, 2018, within 90 days of receiving her

right-to-sue notice, Kenion commenced this lawsuit. (Id. at1120.) The Complaint brings eight

counts, styled in the following manner: Discriminatory Hostile Work Environment in

Violation of Title VII (Count I); Retaliatory Hostile Work Environment in Violation of Title

VII (Count II); Discriminatory Non-Selection for Promotion in Violation of Title VII (Count

III); Constructive Discharge in Violation of Title VII (Count IV); Discriminatory Hostile

Work Environment in Violation of the DCHRA (Count V); Retaliatory Hostile Work

Environment in Violation of the DCHRA (Count VI); Discriminatory Non-Selection for

Promotion in Violation of the DCHRA (Count WI); and Constructive Discharge in Violation

of the DCHRA (Count VIII). On January 2, 2019, Defendants filed a Motion to Partially




                                              8
Dismiss Plaintiffs Complaint pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of

Civil Procedure.

                                 STANDARD OF REVIEW

 I.    Motion to Dismiss Pursuant to Rule 12(b)(1) of the Federal Rules of Civil
       Procedure.
       Defendants have moved to dismiss the Complaint based on Plaintiffs failure to satisfy

Tide VII's administrative exhaustion requirements. At the time Defendants filed their Motion,

the courts of this circuit adhered to the rule that the failure to exhaust administrative remedies

under Title VII deprives federal courts of subject matter jurisdiction over subsequently

asserted claims. See Jones v. Calvert Group, Ltd., 551 F.3d 297 (4th Cir. 2009). Accordingly,

Defendants invoked Rule 12(b)(1) of the Federal Rules of Civil Procedure. In this most recent

Term of Court, the United States Supreme Court held that Title VIPs administrative

exhaustion requirements are not jurisdictional in nature and therefore "must be timely raised

to come into play." Fort Bend Co. v. Davis, 139 S. Ct. 1843 (2019). The exhaustion

requirements are more properly considered "claim-processing rules" which, although not

jurisdictional in nature, nevertheless must be followed. Id. at 1849, 1851 (holding that Title

VII's claim-processing rules are "mandatory" and that the court must enforce them). The

import of Fort Bend is that Defendants may waive arguments related to administrative

exhaustion by failing to raise them in a timely fashion. Timely raised, such objections may still

warrant dismissal under Rule 12(6)(6) of the Federal Rules. See, e.g., Stewart v. Iancu, 912 F.3d

693, 701-702 (4th Cir. 2019) (holding that Tide VIPs mandatory 180-day waiting period

requitement is akin to a mandatory claim-processing rule and further considering whether

dismissal was appropriate under Rule 12(6)(6) for plaintiff's alleged failure to adhere to the

                                                9
rule); see also Carter v. Montgomeg Cg., TDC-18-2249, 2019 WL 3804765, at *2 (D. Md. Aug.

13, 2019) (construing motion to dismiss under Rule 12(6)(1) for failure to exhaust

administrative remedies as a motion to dismiss under Rule 12(6)(6) in light of the Supreme

Court's decision in Fort Bend).

H. Motion to Dismiss Pursuant to Rule 12(b)(6) of the Federal Rules of Civil
    Procedure.
       Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain

a "short and plain statement of the claim showing that the pleader is entitled to relief." Fed.

R. Civ. P 8(a)(2). Rule 12(6)(6) of the Federal Rules of Civil Procedure authorizes the dismissal

of a complaint if it fails to state a claim upon which relief can be granted. The purpose of

Rule 12(6)(6) is "to test the sufficiency of a complaint and not to resolve contests surrounding

the facts, the merits of a claim, or the applicability of defenses." Presley v. CiDi of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).

        To survive a motion under Fed. R. Civ. P. 12(6)(6), a complaint must contain facts

sufficient to "state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662,

684, 129 S. Ct. 1937 (2009) (quoting Bell Ad., Coo. v. Twombly, 550 U.S. 544, 570, 127 S. Ct

1955 (2007)). Under the plausibility standard, a complaint must contain "more than labels and

conclusions" or a "formulaic recitation of the elements of a cause of action." Twombly, 550

U.S. at 555; see Painter's Mill Grille, LLC v. Brown, 716 F.3d 342,350 (4th Cir. 2013). A complaint

need not include "detailed factual allegations." Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 555). A complaint must, however, set forth "enough factual matter (taken as true) to

suggest" a cognizable cause of action, "even if . . . Ethel actual proof of those facts is

improbable and . . . recovery is very remote and unlikely." Twom bey, 550 U.S. at 556 (internal

                                                  10
quotations omitted). "Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice" to plead a claim. Iqbal, 556 U.S. at 678; see A Socie?

Without a Name v. Vitginia, 655 F.3d 342, 346 (4th. Cir. 2011).

       While ruling on motion to dismiss, a court's evaluation is generally limited to allegations

contained in the complaint. Ganes v. Callty Ono. Sews. Bd., 822 F.3d 159, 166-67 (4th Cir.

2016). However, courts may also consider documents explicitly incorporated into the

complaint by reference. Id. at 166 (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd, 551 U.S.

308, 322, 127 S.Ct. 2499 (2007)). In addition, a court may "consider a document submitted

by the movant that was not attached to or expressly incorporated in a complaint, so long as

the document was integral to the complaint and there is no dispute about the document's

authenticity." Id. (citing Sec) of State for Dgrence v. Trimble Nay. Ltd, 484 F.3d 700, 705 (4th Cir.

2007)). A document is "integral" when "its 'very existence, and not the mere information it

contains, gives rise to the legal rights asserted." Chesapeake Bey Found., Inc. v. Severstal Sparrows

Point, LLC, 794 F.Supp.2d 602, 611 (D. Md. 2011) (citation omitted) (emphasis omitted).

Considering such documents does not convert a motion to dismiss to one for summary

judgment. Goldfarb v. Mayor & Cio Council of Baltimore, 791 F.3d 500, 508 (4th Cir. 2015).

       Accordingly, in ruling on Defendants' Motion to Dismiss, this Court will consider

Plaintiff's EEOC Charge. See Bowie v. Univ. of Matyland Med. Sys., No. ELH-14-03216, 2015 WL

1499465, at *3 n.4 (D. Md. Mar. 31, 2015) ("Courts commonly consider EEOC charges as

integral to a plaintiff's Complaint, i.e., effectively a part of the pleading, even if the EEOC

charge is not filed with the Complaint." (citations omitted).

                                           ANALYSIS

                                                 11
        Defendants advance three arguments in support of their motion to dismiss the

 Complaint in part. First, Defendants seeks dismissal of Plaintiff's Title VII claims for hostile

 work environment based on race and sex (Count I); retaliation (Count II); non-

 selection/failure to promote based on race (Count III); and constructive discharge based on

 race and sex (Count IV), arguing that these claims fall outside the scope of Plaintiff's EEOC

 Charge of Discrimination. (Defs.'s Mot. to Dismiss 1-2, ECF No. 3.) Second, Defendants

 argue that Plaintiff's Tide VII and DO-IRA sex-based hostile work environment claims

 (Counts I and V) should be dismissed because the Complaint fails to allege any sex-based

 harassment or complain of "severe or pervasive" misconduct. (Id. at 2; Defs.'s Reply 12, ECF

 No. 7.) Third and finally, Defendants argue that Plaintiffs Tide WI and DCHRA constructive

 discharge claims based on race and sex (Counts IV and VIII) must be dismissed because she

 has failed to adequately allege that (a) Defendants deliberately intended for her to resign; and

 (b) that her working conditions were so intolerable that any reasonable person in her position

 "would have had no choice but to resign. (Defs.'s Mot. to Dismiss 2.) These arguments are

 addressed seriatim.

I.   Plaintiff Has Failed to Exhaust Administrative Remedies as to Certain Claims.

        Defendants urge this Court to dismiss Plaintiffs Tide VII claims for hostile work

 environment based on race and sex (Count I); retaliation (Count II); non-selection/failure to

 promote based on race (Count III); and constructive discharge based on race and sex (Count

 IV), arguing that these claims fall outside the scope of her administrative charge before the

 EEOC. Plaintiff advances these same claims under both Tide VII and the DCHRA. The

 DCHRA "generally does not require exhaustion of administrative remedies." See Hunt v.


                                                12
District of Columbia Deyt of Corn., 41 F. Supp. 2d 31 (D.D.C. March 26, 1999). Accordingly,

Defendants seek dismissal of only certain claims brought pursuant to Tide VII based on the

Plaintiff's alleged failure to adequately exhaust her administrative remedies.

          Before filing suit in federal court, plaintiffs asserting Title VII claims must exhaust their

administrative remedies by bringing a charge with the EEOC. Smith v. First Union Nat'l Bank,

202 F.3d 234, 327 (4th Cir. 2000). The Charge must be "sufficiently precise to identify the

parties, and to describe generally the action or practices complained of." 29 C.F.R. §

1601.12(6). These requirements ensure that the employer is put on notice of its employees'

claims and is afforded an opportunity to resolve them out of court. Miles v. Dell, Inc., 429 F.3d

480, 492 (4th Cir. 2005).

          In a subsequent suit, plaintiffs may only advance those claims which are "are reasonably

related to [the] EEOC charge and can be expected to follow from a reasonable administrative

investigation." Smith, 202 F.3d at 247. Mindful that complainants typically advance EEOC

charges without the assistance of counsel, courts afford their scope a liberal construction.

Chacko v. Patuxent Inst., 429 F.3d 505, 509 (4th Cir. 2005) (citation omitted). Nevertheless,

courts may not permit plaintiffs to assert one type of discrimination in an EEOC charge and

later pursue other types of discrimination in formal litigation. Id. For example, plaintiffs will

be barred from bringing sex discrimination claims in federal court if they have only advanced

a race discrimination claim before the EEOC. Id. Litigants are likewise prohibited from

advancing a failure-to-promote claim for the first time in the Complaint. See, e.g., Wright v. Kent

Co Do't of Soc. Sews., ELH-12-3593, 2014 WL 301026, at *12 (D. Md. Jan. 24,2014) (collecting

cases).


                                                   13
       In this case, Kenion's EEOC charge is clearly constrained to sex-based discrimination

and failure-to-promote claims. The charge does not mention Kenion's race, does not refer to

any protected activities or complaints of retaliation, does not reference any acts which could

constitute a hostile work environment, and does not allege that she left her employment as a

result of discriminatory treatment. On the EEOC charge form, Kenion elected not to check

the "race" or "retaliation" box. Instead, Kenion's charge concisely alleges she had "been

discriminated against due to [her] sex." (Def. Ex. 1, ECF No. 3-2.) The sole allegation of sex-

based discrimination is the Defendants' alleged failure to officially promote her to Assistant

Superintendent or compensate her for the duties she performed in that role. Although the

charge mentions that Kenion resigned "on or about the spring of 2018," it does not even hint

that her resignation was a result of the limited forms of disparate treatment briefly described

in the charge. Kenion cannot now assert new Title VII claims premised on other types of

discrimination beyond this very limited form of sex-based discrimination.

 A.    Plaintiff's EEOC Charge Does Not Encompass Hostile Work Environment,
       Retaliation, and Constructive Discharge Claims.
       Kenion urges a broader view of her EEOC Charge. She argues that the charge's fleeting

reference to disparate treatment in "terms and conditions of employment" encompasses the

full-fledged hostile work environment, retaliation, and constructive discharge claims she now

advances in her Complaint. Kenion asserts that Conner y. Schrader-Brielgoort Int% Inc., 227 F.3d

179 (4th Cir. 2000) is "dispositive." In Conner, the United States Court of Appeals for the

Fourth Circuit considered whether the record evidence supported the jury's finding of a hostile

work environment. 227 F.3d at 200. In a footnote, the Court referenced three additional

arguments raised by the Defendant which did not require the Court's full analysis. 227 F.3d

                                              14
at 200 n.19. Among these was an argument that the Plaintiff's harassment claim exceeded the

scope of her EEOC charge, which alleged that she was "harassed and subjected to different

terms and conditions of employment ... and in general was treated different than the males."

Id. The Fourth Circuit summarily concluded that her harassment claim in her judicial

complaint was "reasonably related" to her EEOC charge. Id. Additionally, Plaintiff invokes

Phillips v. Prince George's Ono. Coll, PWG-17-1581, 2018 WL 835709 (D. Md. Feb. 12, 2018),

in which this Court noted that a reasonable investigation into an EEOC charge could touch

upon forms of discrimination which were not identified in the charge. 2018 WL 835709, at

*4. As Plaintiff acknowledges, however, this Court ultimately concluded that a Plaintiffs

failure to mention racial harassment, hostile work environment, and racial bias claims in an

EEOC charge foreclosed him from asserting these claims. Id.

       Neither Conner nor Phillips supports Kenion's position. The EEOC charge at issue in

Conner explicitly alleged that the plaintiff had been "harassed." In contrast, Kenion's EEOC

charge does not mention harassment and is devoid of a single reference to conduct which

could give rise to a hostile work environment claim. To read a race and sex-based hostile work

environment claim into Kenion's unadorned reference to disparate treatment "in terms or

conditions of employment" would effectively do away with Tide VII's administrative

exhaustion requirements which, as explained supra, are designed to put Defendants on notice

of the charges against them. Moreover, as Phillips counsels, Kenion may not advance new

types of claims—including retaliation and constructive discharge claims—for the first time in

her formal Complaint.

 B.    This Court May Not Probe the EEOC Investigative File to Broaden the Scope
       of Plaintiff's Charge.

                                             15
       Next, Kenion invites this Court to reach beyond the administrative charge and probe

the EEOC investigative file, including an EEOC Inquiry intake questionnaire (Pl.'s Ex. 9, ECF

No. 6-9), emails to an EEOC investigator (Pl.'s Ex. 4, ECF No. 6-4; Pl.'s Ex. 6, ECF No. 6-

6), and her 2018 letter of resignation (Pl.'s Ex. 3, ECF No. 6-3). An examination of these

records, Plaintiff argues, will reveal that she in fact raised issues of race discrimination,

retaliation, hostile work environment, and constructive discharge. Her current Tide VII

claims, she asserts, are therefore "reasonably related" to the sparse allegations contained in her

charge and have been subject to administrative exhaustion.

       It is the EEOC charge, not the totality of the EEOC investigative file, that defines the

scope of Plaintiff's claims. See Evans v. Techs. Applications & Sew. Co., 80 F.3d 954, 962-63 (4th

Cir. 1996) ("The allegations contained in the administrative charge of diraimination generally operate

to limit the scope of any subsequent judirial complaint.") (emphasis added). In Baths v.

Huntington Ingalls Indus., Inc., 711 F.3d 401 (4th Cir. 2013), the United States Court of Appeals

for the Fourth Circuit considered and rejected similar efforts to broaden the scope of an

EEOC charge by reference to the investigative file. In that case, the Fourth Circuit considered

whether the district court erred by considering only the plaintiff's amended EEOC charge,

and not the contents of her intake questionnaire or two letters submitted to the EEOC. 711

F.3d at 406. The Court held that it did not. Acknowledging that EEOC charges must be

construed liberally, the Court nevertheless warned against reading into administrative charges

"allegations they do not contain." Id at 408. Drawing on well-established Fourth Circuit

precedent, the Court once again reaffirmed that reference to the EEOC investigative file

would contravene the administrative exhaustion requirement of Tide VII and is therefore


                                                 16
impermissible. Id. (quoting Evans 80 F.3d at 962-63); see also Rashid v. Washington Metro. Area

Transit Auth., DKC-17-0726, 2018 WL 1425978, at *5 (D. Md. March 22, 2018) (rejecting

plaintiff's attempts to expand the scope of the EEOC charge by reference to the EEOC intake

questionnaire).

       This Court may not reach beyond the EEOC Charge to broaden its scope. Kenion's

charge put Defendants on notice of a limited set of accusations pertaining only to the failure

to promote and the failure to provide adequate pay based on racial discrimination. At this late

stage, after the termination of EEOC proceedings, it would be unfair to broaden the scope of

Kenion's claims based on information contained in an EEOC intake form and

communications sent to an EEOC investigator.

 C. Equitable Considerations do not Require This Court to Radically Alter
     Plaintiff's EEOC Charge.
       Finally, Plaintiff beseeches this Court to apply "equitable considerations" to excuse her

failure to omit from her EEOC charge any reference to race-based discrimination, retaliation,

a hostile work environment, and constructive discharge. She now claims that the Washington

Field Office investigator with whom she was in contact improperly "recommended" that she

proceed "solely on a claim of sex discrimination" and told her that she "should not include all

of [the] detail" she originally intended to submit in her charge. (P1 's Resp. 13, ECF No. 6; Pl.'s

Ex. 1, Kenion Decl. I 6, ECF No. 6-1.)

       In extreme circumstances, other courts outside of this circuit have permitted plaintiffs

to proceed on claims which the EEOC improperly discouraged them from advancing in the

first instance. These cases either involve improper instruction on matters of procedure, see

Moreland v. Johnson, 806 F.3d 961 (7th Cir. 2015) (plaintiff erroneously instructed by

                                                17
administrative law judge to file new charge of discrimination rather than amend current

charge); misstatements of the law, see Agnotti v. Kenyon & Kenyon, 929 F. Supp. 651 (S.D.N.Y.

1996) (baseless assertion that claim would be rejected if plaintiff checked the "retaliation" box

on the EEOC charge form); or outright refusals to accept the claimant's allegations, see Jennings

v. American Postal Workers Union, 672 F.2d 712 (8th Cir. 1982) (EEOC representative informed

plaintiff that it lacked jurisdiction over her complaint).

       This case is not so extreme. It appears from Kenion's declaration that she and the

EEOC investigator were involved in a give-and-take dialogue Kenion claims that she spoke

with an EEOC investigator for "well over an hour" and provided him "detailed information"

about her allegations. (Kenion Decl. ¶ 5.) In response, the investigator advised Kenion refrain

from "includ[ing] all of this detail" in her Charge. (Id. at 'jj 6.) He then drafted the charge for

her and marked only the box next to the word "Sex," indicating that Kenion was complaining

only of sex discrimination. While perhaps it was not within the investigator's purview to

provide strategic advice of this kind and propose changes to Kenion's allegations, his

recommendation to distill an hour-long phone conversation into a digestible EEOC charge

hardly amounts to the outright refusals and misstatements of the law at issue in cases like

Moreland, Agnotti, and Jennings. Moreover, there is no indication—unlike in the cases upon

which plaintiff relies—that the investigator would have rejected Kenion's allegations

altogether. Kenion had the opportunity to modify or object to the charge the investigator

drafted for her, but instead chose to sign it as originally drafted. Subsequently, she did not

elect to file an amended charge. Under these circumstances, "equitable considerations" do

not require this Court to radically alter the scope of Kenion's EEOC charge.


                                                18
        Kenion's EEOC charge is limited in scope. It is confined to two claims: (a) a failure

to promote claim, and (b) a claim based on Skanska's failure to pay her for acting as an

Assistant Superintendent, both on the basis of sex. This Court may not read into the charge

allegations which it does not contain, probe the EEOC investigative file for information

helpful to the plaintiff, or apply equitable remedies where inequity cannot be found. The

scope of the charge limits the scope of this lawsuit. Accordingly, the following Title VII claims

are DISMISSED for failure to state a claim pursuant to Rule 12(6)(6): Hostile Work

Environment Based on Race and Sex, as alleged in Count I; Retaliation as alleged in Count II;

Non-Selection/Failure to Promote Based on Race, as alleged in Count III; and Constructive

Discharge Based on Race and Sex, as alleged in Count IV.

 II.    Plaintiff Has Failed to Allege a Sex-Based Hostile Work Environment Claim.

        Defendants argue that both Plaintiff's Tide VII and DCHRA sex-based3 hostile work

environment claims (Counts I and V) must be dismissed because the Complaint fails to allege

any sex-based harassment. (Id. at 2.) This Court has already ruled that Plaintiffs Tide VII

hostile work environment claim must be dismissed because of the failure to exhaust

administrative remedies. For the sake of establishing a complete record, this Court considers

Defendant's arguments as potential alternative bases for dismissal of Plaintiffs Tide WI

hostile work environment claim based on sex.

        To establish a sex-based hostile work environment claim under Tide VII, Plaintiff must

ultimately show that the alleged conduct (1) was unwelcome; (2) resulted because of her sex;



3      Defendants do not seek dismissal of Plaintiff's race-based hostile work environment claims on these
grounds.
                                                    19
(3) was sufficiently "severe or pervasive" to alter the conditions of employment; and (4) was

attributable to her employer. Pueschel v. Peters, 577 F.3d 558, 564-65 (4th Cir. 2009) (quoting

Ocheltree v. Scollon Prods. Inc., 335 F.3d 325, 338 (4th Cir. 2003) (en banc)). The legal standard

for establishing a hostile work environment claim under the DCHRA is "substantively the

same." Williams v. Dist. of Columbia, 317 F. Supp. 3d 195, 199 (D.D.C. 2018). Defendants argue

that the Complaint fails to allege that the offending conduct was "because of" Kenion's sex,

claiming that the Complaint focuses "entirely" on race and not sex. (Def.'s Mot. to Dismiss

10, ECF No. 3-1.) Additionally, Defendants argue that the Complaint fails to allege sufficiently

"severe or pervasive" harassment4 (Def.'s Reply 10-14, ECF No. 7.)

    A. Plaintiff Has Sufficiently Alleged That the Defendant's Alleged Conduct
       Resulted "Because of" Sex.
        Defendant's first argument is unavailing. At this stage, plaintiff need only allege facts

which, taken as true, would support a reasonable inference that the alleged conduct was

motived by discriminatory bias. McCleag-Evans v. Md. Do't of Tramp., State Highway Admin.,

780 F.3d 582, 585-86 (4th Cir. 2015). Plaintiffs may meet this requirement by alleging, for

example, that other, less-qualified candidates outside of the protected class received more

favorable treatment than better qualified candidates within the class. Cf: Id. at 586 (finding

that plaintiff had failed to meet pleading standard because the Complaint merely invited

"speculation" as to why two "non-Black candidates" were chosen over the plaintiff); see also

Purnell v. Magland, 330 F. Supp. 2d 551, 559 (noting that discrimination may be inferred "when

the position applied for is filled by a less qualified member of a non-protected class").


4       This argument was raised for the first time in Defendant's Reply. Accordingly, Plaintiffs Motion for
Leave to file a Sur-Reply (ECF No. 8) is GRANTED. See Tech USA, Inc. v. Evans, 592 F. Supp. 2d 852, 861
(D. Md. 2009).
                                                    20
       In this case, Kenion has sufficiently alleged that the actions she complained of were

"because of' her sex. The Complaint specifically alleges that: (1) Kenion was the only female

field construction supervisor (Compl. ¶ 25); (2) she was initially excluded from a pay increase

that all male staff received (Id. at ¶ 39); (3) that her Caucasian male supervisors assigned a

Caucasian male intern supervisory responsibilities while assigning a Black female intern only

office administrative tasks (Id. at ill 41-42); and (4) that Kenion lost a promotion to a less-

qualified Caucasian male intern whom she had trained (Id. at ¶f 44-49). These allegations, taken

as true, suggest that the actions complained of in the Complaint arose "because of' Kenion's

sex.

   B. The Complaint Fails to Allege "Severe or Pervasive" Sex-Based Harassment.

       This does not end the inquiry. Defendants alternatively argue that the Complaint fails

to allege that she experienced "severe or pervasive" sex-based harassment as required to state

a hostile work environment claim. To determine whether the alleged conduct is sufficiently

"severe or pervasive," courts consider "all the circumstances, including the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a

mere offensive utterance; and whether it unreasonably interferes with an employee's work

performance." Evans v. Int'l Paper Co., --- F.3d ---, 2019 WL 4018287, at *5 (4th Cir. Aug. 27,

2019) (quoting EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008)). Plaintiffs face

a "high bar." Id. Merely alleging "rude treatment from coworkers, callous behavior by one's

superiors, or a routine difference of opinion and personality conflict with one's supervisor"

does not suffice. Id.; see also Bacchus v. Price, GJH-17-1511, 2018 WL 3575055, at *7 (D. Md.




                                               21
July 25, 2018) (holding that alleged "loss of teleworking privileges, re-assignments, and receipt

of unwarranted criticism" could not support hostile work environment claim).

       The Complaint fails to allege that Kenion experienced "severe or pervasive" sex-based

harassment. At most, the Complaint alleges that Kenion received unfair treatment because of

her sex. Her suggestions were allegedly dismissed without adequate justification (Compl.

27); she was forced to report to work during the weekend (Compl. ¶ 57); and was passed over

for promotion and (at least initially) denied a 3% raise (Compl. In 39, 44, 54). These sorts of

allegations are more akin to "offensive utterances" and "callous behavior" than to the sort of

gravely serious harms or humiliations which may form the basis of a hostile work environment

claim. See Evans, 2019 WL 4018287, at *5. Plaintiff cannot proceed on a sex-based hostile

work environment claim under either Tide VII or the DCHRA on the force of these

allegations. Accordingly, Plaintiff's sex-based hostile work environment claims (Counts I and

V) are DISMISSED.

        In her proposed Sur-Reply, Plaintiff argues for the first time that she intends to bring

a single harassment claim based on both race and sex. The Complaint is ambiguous on this

point. The Complaint twice refers to "racial harassment" and brings numerous allegations

under the heading "Racial Harassment and Discrimination at the DC Water Headquarters

Project" (Compl. In 26, 53.) In other places, however, the Complaint refers to both "race

and sex" discrimination and harassment (Compl. 1111, 65, 85.) Defendants indicate that they

would not object to a future amended Complaint to remedy this confusion, and even urge that

this Court "should provide [Plaintiff] with an opportunity to amend her DCHRA hostile work

environment claims to clarify that she is alleging that Defendants subjected her to a hostile


                                               22
work environment because she is an African American woman (i.e., a combination of her "race

plus gender"). (Def. Obj. 3-4, ECF No. 9.) Accordingly, Plaintiffs' sex-based hostile work

environment claim under the DCHRA is dismissed WITHOUT PREJUDICE. Plaintiff may

file an Amended Complaint which clarifies the nature and scope of her hostile work

environment claim under the DCHRA (Count V).

III. Plaintiff has Failed to Allege a Constructive Discharge Claim.

       Finally, Defendants seek dismissal of Plaintiff's Title WI and DCHRA constructive

discharge claims based on race and sex (Counts IV and VIII), arguing that she has failed to

adequately allege that (a) Defendants deliberately intended for her to resign; and (b) that her

working conditions were so intolerable that any reasonable person in her position "would have

had no choice but to resign. (Id.) As with Plaintiffs Title VII hostile work environment claim,

this Court has previously disposed of Plaintiffs Title WI constructive discharge claim on

administrative exhaustion grounds. Nevertheless, this Court considers Defendants' additional

arguments concerning Plaintiffs Tide VII constructive discharge claim as potential alternative

reasons for dismissing the claim.

       As a preliminary matter, this Court may safely dispose of the Defendant's argument

that Kenion has failed to adequately plead a Title WI constructive discharge claim because she

has not alleged that Defendants acted with "deliberateness." In Green v. Brennan, 136 S. Ct

1769, 1779-80 (2016), the Supreme Court explicitly stated that Plaintiff need not show that

"not only was the discrimination so bad that [she] had to quit, but also that [her] quitting was

[her] employer's plan all along." Following Green, the Fourth Circuit confirmed that

'deliberateness' is no longer a component of a constructive discharge claim" under Title VII.


                                              23
EEOC v. Cons& Energy, Inc., 860 F.3d 131, 144 (4th Cir. 2017). Accordingly, Kenion need not

allege that her employer created an intolerable work environment with her resignation in mind

to state a claim for constrictive discharge under Tide VII.5

        To state a constructive discharge claim under both Tide VII and the DCHRA, Kenion

must sufficiently allege that her work conditions were so intolerable that a "reasonable person

in [her] position would have felt compelled to resign." Bristow v. Daily Press, Inc., 770 F.2d 1251,

1255 (4th Cir. 1985)). To adequately allege a constructive discharge claim under both Tide

VII and the DCHRA, the Plaintiff must plead "something more than. . . a hostile work

environment claim alone." Walden a Patient-Centered Outcomes Research Institute, 177 F. Supp. 3d

336, 346 (D.D.C. 2016) (discussing constructive discharge claim under DCHRA) (citation

omitted); see also Ndadozie v. Genesis Healthcare Cop., 730 F. App'x 151, 162 (4th Cir. 2018)

(unpublished) ("[B]ecause Nnadozie cannot maintain a hostile work environment claim, the

district court properly dismissed her claims of constructive discharge."). The Plaintiff's "mere

dissatisfaction with work assignments, a feeling of being unfairly criticized, or difficult or

unpleasant working conditions are not so intolerable as to compel a reasonable person to

resign." Heiko v. Colombo Savings Bank, ES.B., 434 F.3d 249, 262 (4th Cir. 2006) (quoting James

v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 378 (4th Cir. 2004)). Even yelling, public

chastisements, and forced work under unsafe conditions cannot support such a claim. Williams

v. Giant Food, Inc., 370 F.3d 423, 434 (4th Cir. 2004).




        The parties disagree over whether the DCHRA still requires this level of deliberateness. This Court
need not reach this issue because it finds that Plaintiff has failed to state a constructive discharge claim on
other grounds.
                                                      24
       As previously explained, Kenion has failed to plead a sex-based hostile work

environment claim. Although she has adequately alleged that she experienced workplace

discomforts and inequitable treatment, she has not alleged misconduct so "severe and

pervasive" as to give rise to a sex-based hostile work environment claim. Consequently, she

cannot satisfy the more stringent requirements of a sex-based constructive discharge claim

under either Tide VII or the DCHRA. Kenion has also failed to state a claim of constructive

discharge arising from race-based discrimination. The Complaint alleges only that her

supervisors made racially insensitive remarks between January and March 2017, none of which

were directed at Kenion. She did not resign until a full year after these remarks were made

and the Complaint does not suggest that her resignation resulted from these comments.

Finally, even attributing all of allegations in the Complaint to both race and sex-based

discrimination—including the failure to promote, the denial of overtime work, scheduling on

weekends, and rumors that her supervisor was "not interested" in hiring her for a particular

position—such allegations cannot support a constructive discharge claim. Such "difficult and

unpleasant" working conditions do not, as a matter of law, give rise to a constructive discharge

claim. Plaintiffs' constructive discharge claims under Tide VII and the DCHRA (Counts IV

and VIII) are therefore DISMISSED.



                                      CONCLUSION

       For the reasons stated above, Defendants' Motion to Partially Dismiss Plaintiffs

Complaint (ECF No. 3) is GRAN lED and Plaintiffs Motion for Leave to File Sur-Reply

(ECF No. 8) is GRANTED. Specifically, Counts I, II, IV, and VIII are DISMISSED in their


                                              25
entirety, and the remaining Counts III, V, VI, VII are limited as noted. The following claims

remain pending: Discriminatory Non-Selection for Promotion on the basis of sex in Violation

of Title VII (Count III) and on the basis of both race and sex in violation of the DCHRA

(Count WI); Discriminatory Hostile Work Environment on the basis of race in Violation of

the DCHRA (Count V); and Retaliation under DCHRA (Count VI). Plaintiff is granted leave

to file an Amended Complaint to clarify the nature and scope of her Hostile Work

Environment Claim under the DCHRA as charged in Count V.




       A separate Order follows.


                                                        P-44 ot. sawe
Dated: September 13, 2019

                                                  Richard D. Bennett
                                                  United States District Judge




                                             26
